

116 HR 4392 IH: Allowing for the Safe Return of Rohingyas to Burma Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4392IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Sherman (for himself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the President to withdraw the application of the duty-free treatment with respect to
			 Burma under the Generalized System of Preferences program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Allowing for the Safe Return of Rohingyas to Burma Act of 2019. 2.FindingsCongress finds the following:
 (1)Since August 2017, the Burmese military, the Tatmadaw, has engaged in a brutal crackdown on the Rohingya population in the northern Rakhine state of Burma (formerly Myanmar).
 (2)Before the 2017 crisis, an estimated 1,000,000 Rohingya people lived in the Rakhine state. (3)As a result of the brutal crackdown of 2017, 740,000 Rohingyas have fled to Bangladesh and another 127,000 Rohingya fled to camps for internally displaced persons (IDPs) in the central Rakhine state.
 (4)Bangladesh was already enduring a humanitarian crisis as a result of approximately 287,000 Rohingya refugees fleeing Burma during earlier crackdowns by the Burmese military in 2012 and 2016.
 (5)In March 2019, the United Nations Office for the Coordination of Humanitarian Affairs estimated there were 909,000 registered Rohingya in Bangladeshi refugee camps.
 (6)On March 5, 2019, the United States Agency for International Development reported that the United States has contributed more than $494,000,000 to Bangladesh since August 2017 in order to help Bangladesh cope with the influx of Rohingya refugees.
 (7)The U.S. Secretary of State has called the Burmese security forces attacks on the Rohingya an ethnic cleansing but has yet to recognize them as a crime against humanity or genocide. (8)On December 13, 2018, the United States House of Representatives passed House Resolution 1091, which expressed the sense of the House that the atrocities committed against the Rohingya by the Burmese military and security forces since August 2017 constitute crimes against humanity and genocide and called upon the Secretary of State to review the available evidence and make a similar determination.
 (9)The United Nations Human Rights Council’s Independent International Fact-Finding Mission on Myanmar (the Mission) concluded in August 2018 and August 2019 reports that there is sufficient information to warrant the investigation and prosecution of Tatmadaw officials to determine their liability for genocide and also found that a pervasive culture of impunity at the domestic level, which led the Mission to conclude that the impetus for accountability must come from the international community.
 (10)The ability of Rohingyas to leave Bangladesh to return home is impeded by many factors, not least of which: the lack of Burmese citizenship for the Rohingya minority, that the homes of the Rohingya were largely destroyed in the 2017 violence, and that Rohingya still fear the ongoing violence due to the civil war and military officers who act with impunity against the local civilian population.
 (11)In 2016, after a 27-year suspension period, the Generalized System of Preferences (GSP) program for Burma was re-instated, and Burma was designated as a least-developed beneficiary developing country under the program.
 (12)Just one year after having the GSP program reinstated, Burma’s GSP-eligible exports to the United States were valued at $93,900,000, the second highest value for least-developed beneficiary developing countries after Cambodia.
			3.Withdrawal of designation of Burma under the Generalized System of Preferences program
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall withdraw the application of the duty-free treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) with respect to Burma.
 (b)CertificationThe President may reinstate the application of duty-free treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) with respect to Burma after the date on which the authority of subsection (a) is exercised only if the President submits to the appropriate congressional committees a certification that contains a determination of the President that the Government of Burma—
 (1)allows for the safe, voluntary, and dignified return of Rohingya refugees; (2)has taken the necessary steps to provide Burmese citizenship to such Rohingya refugees; and
 (3)has addressed the root causes of the crisis in Rakhine State. 4.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—
 (1)the congressional defense committees (as such term is defined in section 101 of title 10, United States Code);
 (2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Ways and Means of the House of Representatives; and
 (3)the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Finance of the Senate.
			